ACCEPTED
                                                                                       12-15-00078-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  9/24/2015 5:16:34 PM
                                                                                             Pam Estes
                                                                                                CLERK



                             NO. 12-15-00078-CR
                                                                      FILED IN
                                                               12th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE                TYLER, TEXAS
                                          §                    9/24/2015 5:16:34 PM
VS.                                       §   12th COURT              PAM ESTES
                                          §                             Clerk
BRANDON PAUL COUCH                        §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Brandon Paul Couch, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 354th Judicial District Court of Rains

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Brandon Paul

Couch, and numbered 5354.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 40 years on March 26, 2015.

      5.    Notice of appeal was given on Murder.

      6.    The reporter's record was filed on May 25, 2014.

      7.    The appellate brief is presently due on September 24, 2015.
      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. October 24, 2015.

      9.     Three extensions to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

             A.      Appellant’s case raises several areas of appellate consideration

                  many of which are quite complex.

             B.      This is a Murder case that involves a severe sentence and all

                  appellate issues should be given sufficient consideration and time

                  to be developed and properly briefed on appeal.

             C.      Although Appellant’s attorney has spent considerable time thus

                  far, he need additional time to properly prepare Appellant’s Brief.

             D.      Appellant’s attorney has spent extensive time in court

                  appearing in the following courts on the following dates and cases:

                  1. 8th Judicial District Court of Hopkins County:

                        a. 09/24/15 State of Texas v. Justan Stubblefield , Cause

                           No. 1424389

                        b. 09/24/15 State of Texas v. Robert Dyer, Cause No.

                           1424287
      c. 09/24/15 State of Texas v. Michael Smith, Cause No.

         1524664

      d. 08/27/15 State of Texas v. Tallan Askew, Cause No.

         1424015, 1424016

      e. 08/27/15 State of Texas v. Russell Krinning, Cause No.

         1524581

      f. 08/27/15 and 09/14/2015 and 09/22/15 State of Texas v.

         Andres Ayala, Cause No. 1424280

      g. 09/10/15 State of Texas v. Tranameth Ford, Cause No.

         1524632

      h. 09/10/15 State of Texas v. Thomas Mays, Cause No.

         1524590

      i. 09/10/15 State of Texas v. Jack Rowland, Cause No.

         1524786

2. 8th Judicial District Court of Franklin County:

      a. 08/07/15 State of Texas v. James Crawford, Cause No.

         F-8909

      b. 08/07/15 State of Texas v. Christopher Rolf, Cause No.

         F-8962

      c. 08/21/15 State of Texas v. Brangie Barton, Cause No.
                F-8981

             d. 08/21/15 State of Texas v. Joseph Williams, Cause No.

                F-9034

             e. 08/21/15 State of Texas v. Billy Lee Copeland, Cause

                No. F-8953;

       3. 8th Judicial District Court of Delta County:

             a. 09/11/15 State of Texas v. Shannon Wilson, Cause No.

                7390

             b. 09/11/15 State of Texas v. David Swaim, Cause No.

                7383;

             c. 08/28/15 State of Texas v. Robert Jeffery, Cause No

                7371

       4. Rains County District Court

             a. 09/17/15 State of Texas v. Robert Miller, Cause No.

                7181

             b. 09/17/15 State of Texas v. Lonnie Baucom

             c. 09/17/15 State of Texas v. Nicole Culpepper

       5. Hunt County Court at Law

             a. 08/26/15 State of Texas v. Kendrick Moseley

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Martin Braddy Attorney at Law
                                      121 Oak Avenue
                                      Suite A
                                      Sulphur Springs, Texas 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704


                                      By: /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Brandon Paul Couch

                         CERTIFICATE OF SERVICE

      This is to certify that on September 24, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Rains

County, by electronic service through the Electronic Filing Manager.



                                      /s/ Martin Braddy
                                      Martin Braddy